Citation Nr: 0740449	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  05-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to separate 10 percent ratings for each ear 
for the service-connected bilateral tinnitus.

2.  Entitlement to an effective date prior to September 17, 
2001 for the assignment of an 80 percent rating for the 
service-connected seizure disorder.

3.  Entitlement to an effective date prior to September 17, 
2001 for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1990 to April 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied entitlement to a rating in excess of 
10 percent for the service-connected bilateral tinnitus.  

The issues of entitlement to an effective date prior to 
September 17, 2001 for the assignment of an 80 percent rating 
for the service connected seizure disorder and for a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his service-
connected tinnitus, asserting that a 10 percent evaluation 
for each ear is warranted because his service-connected 
tinnitus is bilateral.  The RO denied the veteran's request 
because under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for the tinnitus of each ear.  The veteran 
appealed that decision to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the version of Diagnostic Code 6260 
in effect prior to June 2003 precludes an evaluation in 
excess of a single 10-percent for tinnitus.  Therefore, the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation as there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Finally, because the law and not the evidence is dispositive 
in the instant case, additional factual development would 
have no bearing on the ultimate outcome.  VA's duties to 
notify and to assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The veteran is already receiving the 
maximum disability rating available for tinnitus under the 
applicable rating criteria.  

ORDER

A schedular rating in excess of 10 percent for the service-
connected bilateral tinnitus is denied.  


REMAND

In a December 2004 rating decision, the Appeals Management 
Center Resource Unit (AMC) granted the veteran's claim of 
service connection for a seizure disorder, effective from 
April 23, 1994.  The AMC assigned a noncompensable rating 
from April 23, 1994, and assigned an 80 percent rating and a 
TDIU effective from September 17, 2001.  In June 2004, the 
veteran submitted a timely Notice of Disagreement with the 
September 17, 2001 effective date assigned for the 80 percent 
rating for the service-connected seizure disorder and for the 
TDIU.

A Statement of the Case as to the issues of entitlement to an 
effective date prior to September 17, 2001 for the assignment 
of an 80 percent rating for the service-connected seizure 
disorder and for the TDIU has not been issued.

Where a Notice of Disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a Statement of 
the Case as to the issues of entitlement 
to an effective date prior to September 
17, 2001 for the assignment of an 80 
percent rating for the service-connected 
seizure disorder and for a TDIU in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the claims should be returned to the 
Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


